DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on November 22, 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the species of Figures 6A-B in the reply filed on November 22, 2021 is acknowledged.
Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Regarding claim 4, Figures 6A-B discloses the base 18 separates the phase change material 20 from the metal bonding structure 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matayabas Jr., et al. (2003/0168731).
Matayabas Jr., et al. (paragraph 21) discloses a bonded structure comprising: 

a phase change material disposed in the chamber (i.e. vapor chamber in paragraph 21, second sentence); 
an element (i.e. die in paragraph 21, second sentence) bonded to the housing by way of a metal bonding structure (i.e. solder in paragraph 14 and TIM in paragraph 21, second sentence), the phase change material being in thermal communication with a first side of the metal bonding structure, the element being in communication with a second side of the metal bonding structure.
	Regarding claim 2, Matayabas Jr., et al. (paragraph 21) discloses the metal bonding structure (i.e. solder) is a reactive metal bonding structure, i.e. reactive to thermal energy.
	Regarding claim 7, Matayabas Jr., et al. (paragraph 21, second sentence) inherently discloses the phase change material is configured to change phase between a liquid phase and a vapor phase.
Regarding claim 8, Matayabas Jr., et al. (paragraph 21, second sentence) discloses the element comprises an integrated device die, i.e. a microelectronic package silicon die.
	Regarding claim 9, Matayabas Jr., et al. (paragraph 21, second sentence) discloses
a heat transfer element comprising:
	a chamber defined at least in part by a housing (i.e. vapor chamber in paragraph 21, second sentence) having a metal portion (i.e. solder in paragraph 14 and TIM in paragraph 21, second sentence), the metal portion having a first side and a second side; and

The recitation “configured to be directly contacted to a metal surface of an element” is not a positive limitation, wherein the device of Matayabas Jr., et al. is structurally capable of being “directly contacted to a metal surface of an element.”
	Regarding claim 10, as applied to claim 2 above, the claim limitations are met.
Regarding claim 11, the limitations are considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Additionally, the claim limitations are considered to be conditional or optional, since the “metal surface of the element” is not positively recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayabas Jr., et al. (2003/0168731).
	Matayabas Jr., et al. discloses all the claimed limitations except the metal bonding structure (i.e. solder) covers more than fifty percent of a bottom surface of the housing (i.e. vapor chamber).

	Regarding claim 13, the specific thickness of the metal portion is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any minimal thickness of the metal portion to minimize thermal resistance, while filling any gaps between the two mating surfaces.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the thickness of the metal portion directly effects the thermal resistance.

Claim(s) 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayabas Jr., et al. (2003/0168731) in view of Majumbdar et al. (2009/0056917).
	The device of Matayabas Jr., et al. lacks the housing (i.e. vapor chamber) comprising a non-conductive frame that includes a base and a wall extending from the base.
	Majumbdar et al. (Figures 5-8) discloses a heat transfer element comprising: 
a housing (Figure 7) defining a chamber 20; 
inherently a phase change material disposed in the chamber 20; and
an element 50 attached to the housing,

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Matayabas Jr., et al. the housing comprises a non-conductive frame that includes a base and a wall extending from the base for the purpose of minimizing electrical shorts as recognized by Majumbdar et al..
	Regarding claim 12, Majumbdar et al. (paragraph 34, third and fourth sentences) discloses the housing further has a non-metal portion that comprises silicon.
Regarding claim 15, Figure 8 of Majumbdar et al. discloses the housing further comprises a spoke defining microchannels 120 extending from a first non-metal wall of the housing.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayabas Jr., et al. (2003/0168731) in view of Murayama et al. (2015/0327397).
	The device of Matayabas Jr., et al. lacks the metal portion (i.e. solder) comprises aluminum layers and nickel layers alternatingly stacked.
	Murayama et al. (Figures 1-3) discloses a heat transfer element comprising: 
a housing 30 having a metal portion 42, the metal portion 42 having a first upper side and a second lower side; 
wherein the metal portion 42 (Figure 3) comprises aluminum layers 54 and nickel layers 53 (paragraph 76) alternatingly stacked for the purpose of facilitating manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Matayabas Jr., et al. the metal portion comprises aluminum KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, substituting the metal portion (i.e. solder) of Matayabas Jr., et al. with the metal portion 42 of Murayama et al. would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LEONARD R LEO/Primary Examiner, Art Unit 3763